21-22108-rdd       Doc 108     Filed 09/09/21 Entered 09/09/21 13:39:00        Main Document
                                            Pg 1 of 6




MAYER BROWN LLP
Douglas Spelfogel
Leah Eisenberg
Jason I. Kirschner
Dabin Chung
1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2500
Facsimile: (212) 506-1910
Proposed Co-Counsel to the Debtor
and Debtor in Possession

BACKENROTH FRANKEL &
KRINSKY, LLP
Mark Frankel
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544

Co-Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       Chapter 11-
In re:
                                                       Case No.: 21-22108 (RDD)
96 WYTHE ACQUISITION LLC,
                                                       Hearing Date and Time:
                             Debtor.
                                                       September 10, 2021 at 10:00 a.m.
                                                       (prevailing Eastern time)


                                 DEBTOR’S STATUS REPORT

TO:      THE HONORABLE ROBERT D. DRAIN,
         UNITED STATES BANKRUPTCY JUDGE:

         96 Wythe Acquisition LLC, the above-captioned debtor and debtor-in-possession (the

“Debtor”), by its undersigned attorneys, Mayer Brown LLP and Backenroth Frankel & Krinsky,

LLP, submits this status report (the “Report”) in connection with the upcoming Court hearings

743781268                                        1
21-22108-rdd         Doc 108   Filed 09/09/21 Entered 09/09/21 13:39:00              Main Document
                                            Pg 2 of 6



scheduled for Friday, September 10, 2021. In support of its Report, the Debtor respectfully

states as follows.


       1.   Application to Engage Mayer Brown LLP [Dkt. 89]: The Debtor and Benefit

            Street Partners Realty Operating Partnership, L.P. and its purported assignee, BSPRT

            2018-FL3 Issuer, Ltd. (collectively, “Benefit Street”), have agreed to resolve the

            limited objection filed by Benefit Street [Dkt. 92] with respect to the application to

            engage Mayer Brown LLP as co-counsel for the Debtor [Dkt. 89] by allowing such

            retention on an interim basis through October 6, 2021, with the proviso that cash

            collateral will not be used during such period to pay fees and expenses, without

            prejudice to all parties’ rights, which would be reserved for a final hearing on October

            6, 2021. The Motion is going forward.

       2. Motion to Use Cash Collateral [Dkt. 4]: With respect to use of cash collateral, the

            Debtor provided Benefit Street with a proposed budget approximately two weeks ago

            and a proposed form of order last week substantially tracking the form of orders in

            place for the prior grant of interim use of cash collateral [Dkt. 52]. The proposed form

            of order provided for use of cash collateral through October 6, 2021 to provide a short

            period of additional time while the Debtor finalizes its plan of reorganization. To date,

            the only objection Benefit Street raised to the form of order or budget, is that it does

            not want professional fees paid from the cash collateral. The Debtor agreed as part of

            such proposed further interim order to make clear that professional fees will not be

            paid from Benefit Street’s cash collateral during the proposed extension period

            through October 6, 2021 without prejudice to all parties’ rights. Notwithstanding, to

            date, Benefit Street has not agreed to entry of the proposed form of order. Use of cash


743781268                                           2
21-22108-rdd           Doc 108       Filed 09/09/21 Entered 09/09/21 13:39:00         Main Document
                                                  Pg 3 of 6



              collateral consistent with the budget as modified per above (to make clear that

              professional fees will not be paid from the cash collateral) is necessary to maintain the

              Debtor’s operations and preserve the value of the Hotel. A copy of the proposed

              further interim order (with a redline against the last interim order) and budget are

              attached hereto as Exhibit “A”. The Motion is going forward.

          3. Operations: With respect to operations, the Debtor has continued to operate the

              Williamsburg Hotel (including its food and beverage and event venues) profitably

              during the bankruptcy case, despite the continuing unprecedented effects of the

              ongoing COVID-19 pandemic and exceeding financial projections. As provided in

              the monthly operating reports for the last two reporting periods, in June, the Debtor’s

              net operating profit was nearly $550,000 and it held a net cash balance of over $1.3

              million and in July the net operating profit was approximately $671,000 and it held a

              net cash balance over $1.8 million.

          4. Plan of Reorganization: As previously reported, the Debtor recently brought on a

              team of new advisors (to supplement current counsel), including new bankruptcy

              counsel and financial advisor Hilco Real Estate/Getzler Henrich to assist in preparing

              for an exit from bankruptcy.1 Specifically, through its advisors, the Debtor is

              finalizing terms for the infusion of up to $8 million in new money (coupled with the

              estimated cash projected on the effective date of a plan should aggregate close to $10

              million in available cash), which would form the predicate for a Chapter 11

              restructuring plan and emergence from Chapter 11, while preserving the going concern

              value of the Hotel (which is significantly greater than in a forced liquidation). The



1
    Retention applications are pending.

743781268                                             3
21-22108-rdd       Doc 108      Filed 09/09/21 Entered 09/09/21 13:39:00             Main Document
                                             Pg 4 of 6



            Debtor’s plan would greatly benefit not only the Debtor, but all creditors, including the

            mechanics and materialmen, general unsecured creditors and the mezzanine lender,

            who would otherwise likely be wiped out by a forced liquidation.

       5. Insurance Lift Stay Motion [Dkt. 45]: Juan Ramirez filed a motion to permit stay

            relief to proceed with a state court personal injury action. In the affirmation annexed

            to the stay motion, the movant’s attorney states that the movant agrees to limit is

            claims to the Debtor’s available insurance coverage. The stay relief motion does not

            purport to be filed on behalf of Carmen Nina Ramirez, the other plaintiff in the state

            court action, and does not include a representation that Mrs. Ramirez agrees to pursue

            the state court action only to the extent of available coverage. After being unable to

            reach counsel for the movant to clarify the motion, the Debtor filed an objection and

            reservation of rights [Dkt. 99] providing that any stay relief should be limited to Juan

            Ramirez and only to the extent of insurance coverage, with any claim against the

            Debtor above coverage, if any, waived, and objecting to any relief as to Carman Nina

            Ramirez. The Motion is going forward.

       6. Extend time to Remove: There is pending a motion to extend time for the Debtor to

            file notices of removal of civil action. This is unopposed.

       7. FRBP 2004 Motion [Dkt. 78]: Lastly, there is a motion pending by Williamsburg

            Hotel BK LLC (the “Management Company”), a non-debtor affiliate, to quash a FRBP

            2004 request by Benefit Street [Dkt 90]. While the Debtor does not take a position on

            the substantive relief, the Debtor filed a response [Dkt. 102] to clarify certain

            misleading and/or erroneous statements asserted by Benefit Street, and requesting that




743781268                                           4
21-22108-rdd        Doc 108       Filed 09/09/21 Entered 09/09/21 13:39:00                    Main Document
                                               Pg 5 of 6



            the motion be continued for a short period pending the submission (and approval) of

            the Debtor’s plan of reorganization.

       8. In response to the Debtor and Management Company [Dkt. 102 and 101] responses,

            Benefit Street filed two belated documents in further support of its objection to the

            Management Company’s motion to quash [Dkt. 104 and 100], the last filing yesterday

            is titled objection to Debtor’s motion to approve intercompany transfers [Dkt. 106] –

            which motion is not presently before the court.2 The Debtor objects to the belated

            submission, which provided little if any notice and opportunity to respond, and

            reserves its right to respond further to such.

       9. Without prejudice to the foregoing, the Debtor submits that Benefit Street’s assertions

            that it is only now being made aware of the non-debtor, Management Company bank

            accounts (and the assertion that Benefit Street is only just being made aware that the

            Management Company is overseeing the Debtor’s day-to-day operations) are false –

            Benefit Street received copies of bank statements, payroll reports and other

            documentation going back to before the bankruptcy filing, since March of 2020,

            disclosing the same. Further, during the state court foreclosure action and again at the

            start of the bankruptcy case, 18 months of bank statements from the Management

            Company were provided. Benefit Street also receives copies of all bank statements

            from the Debtor’s DIP accounts and the Management Company operating accounts, all




2
 At the request of the U.S. Trustee and Benefit Street, the Debtor’s Motion to Authorize Intercompany Transfers
[Dkt. 83] (the “Cash Management Motion”) was adjourned to October 6, 2021 together with the UST’s motion to
convert or dismiss [Dkt. 87].


743781268                                                5
21-22108-rdd        Doc 108      Filed 09/09/21 Entered 09/09/21 13:39:00                   Main Document
                                              Pg 6 of 6



            of which are filed with the Court.3 Further, all Hotel revenues are deposited into the

            Debtor’s DIP accounts, which also hold the cash on hand.

       10. While accrued, at no point did the Management Company get paid the management

            fee, incentive fee, or any expense reimbursement, as Benefit Street is aware from the

            reporting. The Motion is going forward.


Dated: New York, New York
       September 9, 2021                           Respectfully submitted,

                                                   MAYER BROWN LLP
                                                   By: /s/ Douglas Spelfogel
                                                   Douglas Spelfogel
                                                   Leah Eisenberg
                                                   Jason I. Kirschner
                                                   Dabin Chung
                                                   1221 Avenue of the Americas
                                                   New York, New York 10020
                                                   Telephone: (212) 506-2500
                                                   Facsimile: (212) 506-1910
                                                   Proposed Co-Counsel to the Debtor
                                                   and Debtor in Possession

                                                   BACKENROTH FRANKEL &
                                                   KRINSKY, LLP
                                                   Mark Frankel
                                                   800 Third Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 593-1100
                                                   Facsimile: (212) 644-0544

                                                   Co-Counsel to the Debtor
                                                   and Debtor in Possession



3
 On August 11, 2021, in order to clarify its relationship with the Management Company and in an abundance of
caution, to seek authority for certain transfers between the Debtor and Management Company to fund Hotel
expenses, the Debtor filed its Cash Management Motion. The Cash Management Motion is currently returnable
October 6, 2021.



743781268                                               6
